ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
E W Wells Group, LLC                         )      ASBCA No. 61249
                                             )
Under Contract No. W912DW-16-C-0008          )

APPEARANCES FOR THE APPELLANT:                      Pamela J. Mazza, Esq.
                                                    Patrick T. Rothwell, Esq.
                                                     PilieroMazza PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Anna D. Ross, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Seattle

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 October 2017



                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61249, Appeal ofE W Wells Group,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals